Biddel, J.
Suit commenced before a justice of the peace, on a promissory note made by the appellant to Leonard Wild, and endorsed by Wild, to the appellees. Judgment for the appellees before the justice. Appeal ‘ to the circuit court by the appellant ; trial by the court-; finding for. the.' appellees; motion for a new trial overruled; exceptions; judgment ; ap-’ peal to this court.
No question arises upon the pleadings. The appellant offered no evidence;' - in his defence, against the note.
The judgment is affirmed, at the costs of the appellant.